DETAILED ACTION
The papers submitted on 14 January 2022, amending claim 1, and adding claims 2-20, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “100 GHz” but should be “100 Hz” as in claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Den Ende et al. (Improving the d33 and g33 Properties of 0-3 Piezoelectric Composites by Dielectrophoresis) in view of Evans (US 2011/0118852 A1) and Zipfel (US 4,407,054 A).
Regarding claim 1, Van Den Ende discloses a method of forming a piezoelectric composite (title/abstract), the method comprising: 
a) preparing a thermoset, thermoplastic or thermoset/thermoplastic, or copolymer polymerizable matrix (pg. 3 § A. Materials first paragraph); 
b) dispersing a plurality of piezoelectric particles in the polymerizable matrix to generate a dispersion (pg. 3 § A. Materials second paragraph); 
c) shaping the dispersion (pg. 3 § A. Materials second paragraph); 
d) inducing an electric polarization in the piezoelectric particles in the shaped dispersion by applying a cyclic hydrostatic pressure, wherein at least 40% of the piezoelectric particles form chains as a result of the induction of the electric polarization; 
e) applying an electric field in a direction to the shaped dispersion (pg. 1 § A. Dielectrophoretic processing first paragraph, pg. 3 § A. Materials third and fifth paragraph; FIG. 3a); and 
f) curing the dispersion to generate the spinal implant (pg. 3 § A. Materials fourth paragraph).
Van Den Ende does not appear to expressly disclose a spinal implant, that the inducing in d) and the applying the electric field in e) occur simultaneously, or that the electric field is applied at the same frequency with a cyclic hydrostatic pressure.
However, Evans discloses piezoelectric implants (abstract) and teaches a spinal implant (¶¶ 15, 35).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the spinal implant of Evans, because such intended uses are known in the art and could be made with expected results by the process of Van Den Ende. 
Further, Zipfel discloses a method wherein inducing and the applying of an electric field occur simultaneously and that the electric field is applied at the same frequency with a cyclic hydrostatic pressure (2:29-52).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the inducing and applying of an electric field that occur simultaneously and the electric field applied at the same frequency as the cyclic hydrostatic pressure of Zipfel, in order to orient the material for maximum piezoelectric sensitivity (Zipfel 2:29-52).
Regarding claim 3-4, Van Den Ende suggests the piezoelectric particles are PZT which exhibit a Perovskite crystalline structure (pg. 1 § I. INTRODUCTION paragraph 2, pg. 3 § A. Materials second paragraph).
Regarding claim 5-6, Van Den Ende suggests voltages up to 1500 V/mm, specifically 500 V/mm, and frequencies up to 100 kHz, specifically 4 kHz (pg. 3 § A. Materials third paragraph); Zipfel suggests voltages of 200 V over 50 mil thickness and frequencies of 5Hz (5:29-31) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 7, Van Den Ende suggests curing by heating and cooling (pg. 3 § A. Materials third and fourth paragraph)
Regarding claim 8, Van Den Ende suggests a random orientation (pg. 1 § I. INTRODUCTION paragraphs 1-2, pg. 3 § A. Materials fourth paragraph).  
Regarding claim 9-10, Van Den Ende suggests at least about 10% or at least about 50% of the chains are aligned to within about ±10 degrees of the direction of the applied electric field (FIG. 3a).
Regarding claim 20, Van Den Ende discloses a method of forming a piezoelectric composite (title/abstract), the method comprising: 
a) preparing a thermoset, thermoplastic or thermoset/thermoplastic, or copolymer polymerizable matrix (pg. 3 § A. Materials first paragraph); 
b) dispersing a plurality of piezoelectric particles in the polymerizable matrix to generate a dispersion (pg. 3 § A. Materials second paragraph); 
c) shaping the dispersion (pg. 3 § A. Materials second paragraph); 
d) inducing an electric polarization in the piezoelectric particles in the shaped dispersion by applying a cyclic hydrostatic pressure, wherein at least 40% of the piezoelectric particles form chains as a result of the induction of the electric polarization; 
e) applying an electric field in a direction to the shaped dispersion (pg. 1 § A. Dielectrophoretic processing first paragraph, pg. 3 § A. Materials third and fifth paragraph; FIG. 3a); and 
f) curing the dispersion to generate the spinal implant (pg. 3 § A. Materials fourth paragraph).
Van Den Ende does not appear to expressly disclose a tissue-stimulating piezoelectric composite, that the inducing in d) and the applying the electric field in e) occur simultaneously, or that the electric field is applied at the same frequency with a cyclic hydrostatic pressure.
However, Evans discloses piezoelectric implants (abstract) and teaches a tissue-stimulating piezoelectric composite (¶¶ 24).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the tissue-stimulating piezoelectric composites of Evans, because such intended uses are known in the art and could be made with expected results by the process of Van Den Ende. 
Further, Zipfel discloses a method wherein inducing and the applying of an electric field occur simultaneously and that the electric field is applied at the same frequency with a cyclic hydrostatic pressure (2:29-52).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the inducing and applying of an electric field that occur simultaneously and the electric field applied at the same frequency as the cyclic hydrostatic pressure of Zipfel, in order to orient the material for maximum piezoelectric sensitivity (Zipfel 2:29-52).

Claims 11-14, 16-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Den Ende et al. (Improving the d33 and g33 Properties of 0-3 Piezoelectric Composites by Dielectrophoresis) in view of Zipfel (US 4,407,054 A).
Regarding claim 11, Van Den Ende discloses a method of forming a piezoelectric composite (title/abstract), the method comprising: 
a) preparing polymerizable matrix (pg. 3 § A. Materials first paragraph); 
b) dispersing a plurality of piezoelectric particles in the polymerizable matrix to generate a dispersion (pg. 3 § A. Materials second paragraph); 
c) shaping the dispersion (pg. 3 § A. Materials second paragraph); 
d) inducing an electric polarization in the piezoelectric particles in the shaped dispersion by applying a cyclic hydrostatic pressure, wherein at least 40% of the piezoelectric particles form chains as a result of the induction of the electric polarization; 
e) applying an electric field in a direction to the shaped dispersion (pg. 1 § A. Dielectrophoretic processing first paragraph, pg. 3 § A. Materials third and fifth paragraph; FIG. 3a); and 
f) curing the dispersion to generate the spinal implant (pg. 3 § A. Materials fourth paragraph).
Van Den Ende does not appear to expressly disclose that the inducing in d) and the applying the electric field in e) occur simultaneously, or that the electric field is applied at the same frequency with a cyclic hydrostatic pressure.
Further, Zipfel discloses a method wherein inducing and the applying of an electric field occur simultaneously and that the electric field is applied at the same frequency with a cyclic hydrostatic pressure (2:29-52).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the inducing and applying of an electric field that occur simultaneously and the electric field applied at the same frequency as the cyclic hydrostatic pressure of Zipfel, in order to orient the material for maximum piezoelectric sensitivity (Zipfel 2:29-52).
Regarding claim 12, Van Den Ende discloses preparing a thermoset, thermoplastic or thermoset/thermoplastic, or copolymer polymerizable matrix (pg. 3 § A. Materials first paragraph).
Regarding claim 13-14, Van Den Ende suggests the piezoelectric particles are PZT which exhibit a Perovskite crystalline structure (pg. 1 § I. INTRODUCTION paragraph 2, pg. 3 § A. Materials second paragraph).
Regarding claim 16-17, Van Den Ende suggests voltages up to 1500 V/mm, specifically 500 V/mm, and frequencies up to 100 kHz, specifically 4 kHz (pg. 3 § A. Materials third paragraph); Zipfel suggests voltages of 200 V over 50 mil thickness and frequencies of 5Hz (5:29-31) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 18, Van Den Ende suggests curing by heating and cooling (pg. 3 § A. Materials third and fourth paragraph)
Regarding claim 19, Van Den Ende suggests a random orientation (pg. 1 § I. INTRODUCTION paragraphs 1-2, pg. 3 § A. Materials fourth paragraph).  

Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Den Ende et al. (Improving the d33 and g33 Properties of 0-3 Piezoelectric Composites by Dielectrophoresis) in view of Evans (US 2011/0118852 A1) and Zipfel (US 4,407,054 A) as applied to claim 1 above or Van Den Ende et al. (Improving the d33 and g33 Properties of 0-3 Piezoelectric Composites by Dielectrophoresis) in view of Zipfel (US 4,407,054 A) as applied to claim 11 above, further in view of Sato (US 2004/0000661 A1).
Regarding claim 2 or 15, Van Den Ende does not appear to expressly disclose the shaping comprises injection molding, extrusion, compression molding, blow molding or thermoforming.
However, Sato discloses a similar method of forming piezoelectric composites (title/abstract) by shaping including injection molding, extrusion, compression molding, blow molding or thermoforming (¶ 86) 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Van Den Ende to include the molding of Sato, because such molding methods are well known in the art and could be implemented with expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742